By JUDGE CHARLES H. DUFF
I have carefully reviewed Rule 4:9 relating to production of documents, etc., and, in the interest of unanimity in the Circuit, have discussed the issues presented by Plaintiff’s Motion to Quash with the other judges and hasten to advise you of my conclusions.
The requested subpoenas are directed toward persons resident in the District of Columbia. Plaintiff contends that they are unreasonable and oppressive and should be quashed. The mere fact that there are multiple parties from whom discovery is sought would not, of itself, support the Motion to Quash. Theoretically, each of the physicians, etc., could have information relevant to a fair and just determination of the issues in the case.
A more difficult question is presented by the fact that the subpoenas are directed to out of state witnesses. It is conceded that as such they could not operate effectively to compel the witnesses to respond. However, it is my view that this is not sufficient ground for denying their issuance. It may be that an out of state witness has agreed to voluntarily respond to a local subpoena or that he desires a more official request than a telephone call or letter before releasing certain documents. Accordingly, the Motion to Quash will be denied.
*461I do not intend to infer in any way an opinion as to what effect, if any, non-compliance with the subpoenas would have if the witnesses’ testimony is subsequently offered at trial. Such a determination is premature at this time and must of necessity be grounded upon the peculiar facts of each case.
If Mr. Miller will prepare an appropriate order denying the Motion to Quash it will be promptly entered.